DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 18 May 2020 has been entered.
 
Examiner Notes
The Examiner notes that any objection and/or rejection previously set forth in the Final Office Action filed 19 October 2020 and not repeated herein is overcome and hereby withdrawn. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 8 is rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 8 recites “wherein the phosphorous acid comprises 0.1 to 1 weight percent based on total weight of resin solids the composition” which is already recited in claim 1.  As such, claim 8 does not further limit the scope of claim 1 from which it depends. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Interpretation
Claim 1 recites “…a latex having a reactive functional group comprising carboxylic acid functional monomers in an amount of up to 10 wt%...”.  Since this recitation includes the phrase “in an amount of up to” claim 1 may reasonably be interpreted as encompassing a latex comprising a carboxylic acid functional monomers in an amount of zero weight percent.  This interpretation is supported by MPEP 2173.05(c) which establishes that the term "up to" includes zero as a lower limit.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6 and 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Miller et al., US 2013/0289171 (“Miller”)(previously cited).
Regarding claims 1, 2, 4, 8, and 9, Miller discloses a coating composition comprising a stable aqueous emulsion (i.e. a latex) comprising a carboxyl group containing first polymer and a second component comprising emulsion polymer [abstract, 0001, 0005]. The emulsion polymer may be free of carboxyl groups and also may comprise at least one functional group capable of reacting with a carboxyl group [0033]. The emulsion polymer comprising the least one functional group capable of reacting with a carboxyl group reads on the claimed latex having a functional group. The amount of carboxylic acid groups in the emulsion polymer is zero wt% which reads on the amount recited in claim 1. It is noted that the claim 1 recites “based on weight of an emulsion monomer component of the latex” and therefore the claimed amount of carboxylic acid functional monomer is not necessarily the content of the entire composition or latex, but rather may reasonably be interpreted as the amount of carboxylic acid functional monomer in a single emulsion polymerized component.
 Miller goes on to teach that the composition additionally comprises from 0 to 20wt% of a condensation accelerator (based on the solid weight of the composition) which may be, inter alia, phosphoric acid [0105, 0106, 107] and a polyfunctional inter alia, a β-hydroxyalkylamide [0116]. The phosphoric acid condensation accelerator reads on the phosphorous acid of claim 1 and the phosphoric acid recited in claim 9.  The range of amount phosphoric acid condensation accelerator taught by Miller encompasses, and therefore renders obvious, the ranges of amounts recited in claims 1 and 8 (see MPEP 2144.05).  The β-hydroxyalkylamide component reads on the hydroxyalkylamide crosslinker recited in claim 4.  
Miller does not teach or suggest that the disclosed composition is required to comprise any crosslinkers which are polyisocyanates, aminoplast resins, or phenolic resins and therefore reasonably teaches compositions which meets the limitations of claims 1 and 2.  
Regarding claim 3, emulsion polymer may comprise a combination of epoxy and hydroxyl groups [0033] which meets the limitation of claim 3.
Regarding claims 5 and 6, the β-hydroxyalkylamide component is present in amounts of from 0 to 20wt% based on the total solid weight of the composition [0116]. The range of amounts of β-hydroxyalkylamide component taught by Miller reads on the range of amounts recited in claim 5 and renders obvious the range of amounts recited in claim 6 (see MPEP 2144.05).
Regarding claims 10 and 11, Miller does not teach or suggest that the composition is required to comprise any of the claimed compounds and therefore reasonably teaches a composition which meets the limitations of claim 10 and 11.  	
Regarding claim 12, since the composition is not required to comprise a crosslinker which releases formaldehyde during the crosslinking reaction, the .

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Miller as applied to claim 1 above, and further in view of Kielbania et al., US 5,858,549 (“Kielbania”)(previously cited).
Regarding claim 20, as is described above, Miller teaches a coating composition which meets the limitations of claim 1.  Miller further teaches that the composition may additional comprise a polyfunctional component capable of reacting with the carboxyl groups of the first polymer (i.e. a crosslinking agent) [0111-0116].  
Miller is silent regarding the composition comprising a hydroxyalkyl urea crosslinker.
Kielbania discloses a hydroxyalkylurea crosslinking agent which is suitable for crosslinking coating compositions a comprising polycarboxyl-functional molecule (abstract, col. 2 lines 56-65, col. 4 lines 20-26, col. 5 line 65-68). The crosslinking agent is free from formaldehyde and provides facile and safe crosslinking (col. 1 lines 29-67).
Miller and Kielbania are both directed towards compositions comprising a polycarboxyl-functional molecule and a crosslinker. It would have been obvious to one of ordinary skill in the art at the time the instant application was effectively filed to have utilized the hydroxyalkylurea crosslinker taught by Kielbania as the crosslinker in the coating composition of Miller with the expectation of providing a coating that is free from formaldehyde and that is safe and easy to crosslink. Additionally and/or alternatively, it would have been obvious to one of ordinary skill in the art at the time the .


Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Brasen et al., US 4,255,308 (“Brasen”)(previously cited) in view of Miller.
Regarding claims 1, 2, 4, 8, and 9, Brasen discloses an aqueous dispersion (i.e. a latex) coating composition comprising a Polymer B which is an acrylic polymer comprising from 3 to 12 wt% of an ethylenically unsaturated carboxylic acid which reads on the claimed latex having a reactive functional group (abstract, col. 1 lines 39-62). Brasen also teaches that the composition additionally comprises a crosslinker for Polymer B wherein the crosslinker may be, inter alia, bis(N,N’-dihydroxyethyl) adipamide (i.e. a hydroxyalkylamide crosslinker) (col. 6 lines 30-49).  
 The amount of ethylenically unsaturated carboxylic acid in Polymer B renders obvious the range of amounts recited in claim 1. While Brasen does not refer to the monomer component of Polymer B as an emulsion monomer component as recited in claim 1, the phrase emulsion monomer component appears to indicate that the claimed latex is emulsion polymerized which is a product-by-process limitation as it describes how the latex is made and not any particular chemical or structural feature of the latex (see MPEP 2113). As such, in the absence of objective evidence of a nonobvious difference between the claimed latex and Polymer B of Brassen, the monomer 
Brasen is silent regarding the composition comprising a phosphorous acid component.  
Miller discloses a coating composition comprising an aqueous emulsion (i.e. a latex) comprising a carboxy functional polymer and polymer formed from monomers comprising functional groups [abstract, 0033, 0037-0048, 0082-0085, 127].  The composition may additionally comprise a condensation accelerator which may be, inter alia, phosphoric acid [0105, 0106] and a polyfunctional component (i.e. a crosslinker) which may be, inter alia, a β-hydroxyalkylamide [0116]. The phosphoric acid is present in amounts of from 0 to 20wt% (based on the solid weight of the composition) [0107].
Brasen and Miller are both directed towards aqueous coating compositions comprising a carboxy functional polymer component and a crosslinker which may be a hydroxyalkylamide. It would have been obvious to one of ordinary skill in the art at the time the instant application was effectively filed to have modified the composition of Brasen with the teachings of Miller by incorporating from 0 to 20wt% of phosphoric acid in order to provide a means to accelerate the crosslinking reaction and thereby increase the cure rate. The phosphoric acid would have read on the phosphorous acid of claim 1 and the phosphoric acid of claim 9. The range of amounts of phosphoric acid would have rendered obvious the ranges of amounts recited in claims 1 and 8.
Modified Brasen does not teach or suggest that the disclosed composition is required to comprise any crosslinkers which are polyisocyanates, aminoplast resins, or 
Regarding claims 3 and 7, the Polymer B may additionally comprise a hydroxy alkyl acrylate monomer (col. 4 lines 23-29) and therefore may additionally comprise a hydroxyl groups as claimed.
Regarding claims 5 and 6, Brasen teaches that the crosslinker is present in amounts of up to about 5wt% (col. 6 lines 30-33) which reads on or renders obvious the claimed range of amounts.
Regarding claims 10 and 11, modified Brasen does not teach or suggest that the composition is required to comprise any of the claimed compounds and therefore reasonably teaches a composition which meets the limitations of claim 10 and 11.  
Regarding claim 12, since the composition is not required to comprise a crosslinker which releases formaldehyde during the crosslinking reaction, the composition of Brasen is understood as not releasing formaldehyde during curing as claimed.

Claims 1-3, 7-9, 13-15, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Gibanel et al., WO 2015/002958 A1 (“Gibanel”)(newly cited, copy provided herewith) in view of Miller.
Regarding claims 1, 2, 8, and 9, Gibanel discloses a can comprising a coating formed from a curable coating composition comprising a latex formed from an emulsion polymerized first-stage copolymer and an emulsion polymerized second-stage copolymer [abstract, 0001, 009, 0026, 0030, 0031, 0035-0037, 0039].  The first-stage inter alia, a strong acid including phosphorous compounds [0133]. Gibanel does not teach or suggest that the composition is required to comprise a polyisocyanate, aminoplast resin or phenolic resin crosslinker.  As such, Gibanel reasonably teaches compositions which are free of these crosslinkers. 
Gibanel is silent regarding the curing catalyst being a phosphorous acid.
Miller discloses a coating composition comprising a stable aqueous emulsion (i.e. a latex) comprising a first polymer and a second component comprising emulsion polymer [abstract, 0001, 0005]. Miller teaches that the coating composition may additional comprise a phosphorous-based curing catalyst which may be strong acid such as phosphoric acid [0106].
Gibanel and Miller are both directed towards coating composition comprising a strong acid curing catalyst.  It would have been obvious to one of ordinary skill in the art at the time the instant application was effectively filed to have modified the coating composition of Gibanel by utilizing phosphoric acid as the curing catalyst because as is taught by Miller, phosphoric acid was art recognized for the purpose (see MPEP 2144.07). The phosphoric acid in the coating composition of the can of modified Gibanel 
Regarding claim 3 and 7, Gibanel additionally teaches that the first-stage copolymer may comprise step-growth-functional monomers which are alcohol functional [0051] which reads on the claimed reactive group additionally comprising a hydroxyl group.
Regarding claims 13, 14, 17, and 18 Gibanel teaches applying the coating to the interior or exterior surfaces of a metal food or beverage can [0009, 0026, 0031, 0039, Fig. 6].
Regarding claim 15, while modified Gibanel does not explicitly disclose applying the coating composition over a base coat, it is noted that MPEP 2144.04 establishes that the mere duplication of parts has not patentable significance unless a new and unexpected result is produced. It is the Examiner’s position that it would have been obvious to one of ordinary skill in the art to have applied multiple coats of the coating composition to the disclosed coated food/beverage can in order to arrive at a thicker, and therefore more durable, coating. A can comprising multiple coats would intrinsically comprise a coat which may reasonably be considered to be a base coat and a coat which may reasonably be considered to be a top coat as claimed. 
Regarding claim 19, modified Gibanel is silent regarding the thickness of the coating applied to the food and/or beverage cans described above, the Examiner contends that because the material of the coating serves a barrier to external elements (i.e. corrosive conditions), it logically follows that the degree of substrate protection 

Response to Arguments
Applicant's arguments filed 7 April 2020 have been fully considered but they are not persuasive. 
On pages 4 and 5 of the remarks Applicant asserts that Miller does not teach a latex comprising up to 10 wt% of carboxylic acid functional monomers. However, this is an unduly narrow or inaccurate summary of the teachings of Miller. As is described above, the latex coating composition disclosed by Miller comprises an emulsion polymerized polymer the monomer component of which comprises reactive functionalized monomers but no carboxylic acid functional monomers which reasonably reads on the latex of claim 1.  Additionally, it is noted that claim 1 recites “based on weight of an emulsion monomer component of the latex” which encompasses the monomer component of single polymer component of a composition comprising more than one polymer component. As such, Applicant’s argument is not found persuasive. 
On pages 4 and 5 of the remarks Applicant asserts that having a greater than 10% of acid functional monomers in emulsion polymers can be disadvantageous for several reasons. Applicant goes onto to assert that high levels of phosphorous acid within the coating film will result in a hazy appearance. However, Applicant has not 
This point notwithstanding, even if Applicant considers these asserted results to be unexpected, it is noted that MPEP 716.02(d) establishes that whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the objective evidence of non-obviousness must be commensurate in scope with the claims which the evidence is offered to support.  In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In the instant case, the coating compositions of Applicant’s examples are limited to compositions comprising an acrylic latex comprising carboxyl- and/or epoxy- and/or hydroxyl-functional groups wherein phosphoric acid is either absent or present in an amount of from 0.04 to 0.19 wt%. The data are not representative of the full range of reactive functional group species and amounts encompassed by the claims nor the full range of amounts of phosphorous acid.  
Moreover, Applicant’s data do not make a comparison with similar compositions comprising a different species of acid catalyst which are well known in the art (see Miller paragraph 0106) nor do the data represent the full claimed range of amounts of phosphorous acid. As such, it is not reasonable to conclude that there is any criticality regarding the specific use of a phosphorous acid compared to other curing catalysts and/or regarding the claimed ranges of amounts of phosphorous acid. Furthermore, given that the function of the acid catalyst is to accelerate the crosslinking reaction between the polymer resins of the coating composition, it logically follows that .
 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEE E SANDERSON whose telephone number is (571)270-1079.  The examiner can normally be reached on M-F: 8:30AM to 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LEE E SANDERSON/Primary Examiner, Art Unit 1782